In my opinion respondent's equity in the land purchased by him under contract from the State is the amount paid on the contract as evidenced by the land sale certificate, which equity, together with all improvements placed on the land (including his personal property subject to assessment) constitute his taxable property.
Section 4, art. 7 of the Constitution exempts from taxation property of the state. *Page 128 
Lands purchased under contract from the State remain the property of the State until fully paid for, and are exempt from taxation under the provisions of sec. 4, art. 7, supra.
The cause should be remanded to the trial court with instructions to amend its judgment by fixing the assessed value of respondent's equity for taxation purposes as the amount actually paid on the land sales contract.
I am authorized to say that Miller, J., concurs in this dissent.